ORDER
The above-noted attorney was suspended from the practice of law for a period of one year commencing December 14, 1997. Matter of Watt, 701 A.2d 319 (R.I.1997). On March 15, 2000, he filed a Petition for Reinstatement in accordance with Article III, Rule 16 of the Supreme Court Rules of Disciplinary Procedure. Disciplinary Counsel has conducted an investigation to determine whether there is any evidence that the Petitioner does not presently possess the requisite moral fitness to resume the practice of law in this State, and has submitted his report on the results of that investigation to this Court for review.
On June 22, 2000, the Petitioner appeared before this Court to show cause why his petition should be granted. Having heard the representations of the Peti*849tioner, and having reviewed the Report of Disciplinary Counsel, we hereby grant the Petition for Reinstatement subject to the following terms and conditions:
1.That the Petitioner shall be placed under supervision by the Chief Disciplinary Counsel and shall provide monthly reports to the Office of Disciplinary Counsel regarding the status of any cases in which he is presently representing a client and for any new matter in which he undertakes representation of present or new clients.
2. That the Petitioner shall provide the Chief Disciplinary Counsel with a copy of his bank statements for his client and law office accounts, showing all deposits and disbursements, on a monthly basis.
3. That this period of supervision shall cease two (2) years from this date, unless extended by further Order of this Court.